Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated February 19, 2020. Claims 1- 20 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on February 19, 2020 together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings 

3	The drawings submitted on February 19, 2020 are accepted.
Claim Objections

4.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

5.	Claims 9 and 10 are objected to because of the following informalities: 
In Claim 9 Line 1, “The integrated computing element of claim 1” should be “The computer readable medium of claim 1”.
In Claim 9 Line 2, “an indication a chance of finding” should be “an indication of a chance of finding”.
In Claim 10 Line 1, “The integrated computing element of claim 1” should be “The computer readable medium of claim 1”.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103 - AIA 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (French Patent FR 3037682 A1), in view of King et al. (Chinese. Patent CN 101512556 A). 

8.1	Edward et al.  teaches “system and method to generate map values for a plurality of parameters of a reservoir”. Specifically, as per claim 1, Edward et al. teaches a non-transitory computer readable medium comprising a set of instructions that in operation cause a processor (Page 4, Para 2, L2-4: Processor 620 can be used to map the amount of time that a cell spends in a three-phase state, the three phases including oil, gas, and water.  The processor 620 can be used to map the amount of time that a cell passes near the critical point, the critical point being defined as the pressure and temperature of a reservoir fluid; Page 5, Para 1, L1-2: Processor 620 can be used to map average production per cell or cell volume) to:
determine at least one modelled parameter of a feature of interest in petroleum exploration (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir; Page 2, Para 2, L1-2: Oil, gas and water are produced from underground rock formations composed of porous rocks filled with fluid; Page 2, Para 2, L27-31: estimate saturation averages. in oil, gas saturation, permeability, porosity and other properties of the rock for each cell. Other features of the terrain include the thickness of the geological areas, location and geological fault characteristics, relative permeability and capillary pressure functions, and reservoir fluid characteristics such as density, viscosity, and temperature relationships. phase balance);
generate an initial chance map for each modelled parameter of the at least one modelled parameter (Page 1, Abstract, L2-3:  generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir);
assign a weighting factor for each modelled parameter of the at least one modelled parameter (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; Page 5, Para 1, L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters); and
combine the initial chance maps using the weighting factor (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir Page 5, Para 1, L21-22: the processor 620 will be used to construct a composite map by considering all, or a subset, of the above factors; L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) for each modelled parameter of the at least one modelled parameter (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) to generate a first simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode).

Edward et al. does not expressly teach to assign a likelihood value to each modelled parameter of the at least one modelled parameter. King et al. teaches to assign a likelihood value to each modelled parameter of the at least one modelled parameter (Page 2, Para 3, L2-3: along the wellbore, several logging parameter (attribute) has been measured or obtained in the measurement result; Page 2, Para 4, L1-5: the at least one attribute vector subset is arranged to point in the m-dimensional attribute space; through at least one classification point in each class identification attribute space, defining k classes (k22) attribute vector, is the point assumed classification rule in attribute space using the classification points; L6-8: determining a class-membership attribute of a classified point in attribute space, wherein the classified point of class-membership attribute comprises k probabilistic membership values; Page 4, Para 5, L1: updates may be through such as modifying the classification points; L3-4: A specific update way comprises the so-called expectation maximization (EM) algorithm; L6-8: EM algorithm has several mathematical attribute desired; this guarantees that the estimated parameter likelihood maximum coverage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edward et al. with the teachings of King et al. that included to assign a likelihood value to each modelled parameter of the at least one modelled parameter, because that would allow at a plurality of locations in the interpretation space representing a subsurface formation to obtain a plurality of m-dimensional attribute vector, each attribute vector characterizing a subsurface formation  (Page 3, Para 4, L2-4); interpreting the plurality of attribute vectors, using the interpreted identification in a subsurface formation comprising argon-carbon compound storage area; producing hydrocarbons from the hydrocarbon storage (Page 3, Para 4, L6-8). 

Per claim 2: Edward et al. teaches instructions that in operation cause the processor to:
generate a second simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode);
apply a first simulation weighting factor (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; Page 5, Para 1, L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) to the first simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode) and a second simulation weighting factor (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; Page 5, Para 1, L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) to the second simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode); and
generate a final chance map based on a weighted combination (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir Page 5, Para 1, L21-22: the processor 620 will be used to construct a composite map by considering all, or a subset, of the above factors; L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) of the first simulation chance map and the second simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode).

Per claim 6: Edward et al. teaches the first simulation chance map depicts a visual (Page 7, Para 1, L36-39: The processor 620 may provide instructions to a display 655 (Fig. 6) to cause the display to display a map or other graphical representation of the data structure (Fig. 6).  The values may have been previously generated based on an initial simulation result from a reservoir model) related to a petroleum system element. (Page 2, Para 2, L1-2: Oil, gas and water are produced from underground rock formations composed of porous rocks filled with fluid). King et al. teaches a visual of a likelihood distribution (Page 2, Para 3, L2-3: along the wellbore, several logging parameter (attribute) has been measured or obtained in the measurement result; Page 2, Para 4, L1-5: the at least one attribute vector subset is arranged to point in the m-dimensional attribute space; through at least one classification point in each class identification attribute space, defining k classes (k22) attribute vector, is the point assumed classification rule in attribute space using the classification points; L6-8: determining a class-membership attribute of a classified point in attribute space, wherein the classified point of class-membership attribute comprises k probabilistic membership values; Page 4, Para 5, L1: updates may be through such as modifying the classification points; L3-4: A specific update way comprises the so-called expectation maximization (EM) algorithm; L6-8: EM algorithm has several mathematical attribute desired; this guarantees that the estimated parameter likelihood maximum coverage). 

Per claim 8: Edward et al. teaches the at least one modelled parameter comprises temperature, ocean currents, rainfall, or any combination thereof (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; Page 4, Para 2, L2-4: Processor 620 can be used to map the amount of time that a cell spends in a three-phase state, the three phases including oil, gas, and water.  The processor 620 can be used to map the amount of time that a cell passes near the critical point, the critical point being defined as the pressure and temperature of a reservoir fluid).

9.	Claims 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (French Patent FR 3037682 A1), in view of King et al. (Chinese. Patent CN 101512556 A), and further in view of Saenger (U.S. Patent Application Publication 2008/00215656 A1). 

9.1	As per claim 3, Edward et al. and King et al. teach the computer readable medium of claim 2. Edward et al. teaches the first simulation chance map and the second simulation chance map are generated (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode) based on model sensitivities (Page 6, Para 1, L43-45: identify parameters, based on historical data or other data, for which the models have or are predicted to have significant sensitivities.  The processor 620 can then vary the values only for these sensitivities)

Edward et al. and King et al. do not expressly teach the first simulation chance map and the second simulation chance map are generated based on different model sensitivities. Saenger teaches the first simulation chance map and the second simulation chance map are generated based on different model sensitivities (Page 4, Para 0042, L2-4: different underlying technologies and varying sensitivities). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edward et al. and King et al. with the teachings of Saenger that included the first simulation chance map and the second simulation chance map being generated based on different model sensitivities, because would provide a methodology for determining seismic attributes associated with reservoirs and for locating positions of subsurface reservoirs  (Page 1, Para 0021, L4-6). 

Per claim 5: Saenger teaches assign locations of the final chance map to modern geographical locations (Page 6, Para 0070, L4-7: Any processor may be configured to generate a map of the potential hydrocarbon indicator associated with a geographic location associated with the three component seismic data).

Per claim 9: Edward et al. teaches the first simulation chance map provides an indication (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir; L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode). Saenger teaches finding the feature of interest at a geographic location (Page 6, Para 0070, L4-7: Any processor may be configured to generate a map of the potential hydrocarbon indicator associated with a geographic location associated with the three component seismic data).

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (French Patent FR 3037682 A1), in view of King et al. (Chinese. Patent CN 101512556 A), and Saenger (U.S. Patent Application Publication 2008/00215656 A1), and further in view of Jimmy et al. (French Patent FR 3043481 A1).

10.1	Asper claim 4, Edward et al., King et al. and Saenger teach the computer readable medium of claim 3. 
Edward et al., King et al. and Saenger. do not expressly teach the model sensitivities are based on atmospheric carbon dioxide levels, orbital configuration, solar input or topography. Jimmy et al. teaches the model sensitivities are based on atmospheric carbon dioxide levels, orbital configuration, solar input or topography (Page 1, Para 2, L3-7: Simulation and reservoir modeling can be used during various exploration and production phases, including, for example, to try to predict the location, quantity and / or value of extractable hydrocarbons for planning purposes. the development of wells for cost-effective extraction of hydrocarbons from the underground formation, and to guide future and / or ongoing production and development decisions; Page 2, Para 1, L4-7: There is therefore a continuing need in the art for improved techniques for determining fault-displacement vectors, fault-breaking areas, and other structural features of a subterranean formation for use in structural restoration techniques. and other modeling techniques; L10-15: an iso-surface topography calculated on respective first and second sides of a fault in the volume of interest, extracting seismic data along the first and second guidelines, correlating the seismic data extracted along the first and second guidelines, and calculating a fault displacement vector for the fault from the extracted seismic data correlated along the first and second guidelines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edward et al., King et al. and Saenger. with the teachings of Jimmy et al.  that included the model sensitivities being based on atmospheric carbon dioxide levels, orbital configuration, solar input or topography, because would allow to guide future and / or ongoing production and development decisions (Page 1, Para 2, L7-8); faults and other structural heterogeneities would have a significant influence on the migration and trapping of hydrocarbons in a subsurface formation, so that increased modeling accuracy would have a significant advantage in identifying extractable hydrocarbons as well as predicting production and guide decision making in exploration and / or production (Page 1, Para 3, L4-8:). 

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (French Patent FR 3037682 A1), in view of King et al. (Chinese. Patent CN 101512556 A), and further in view of Jimmy, K. (WIPO Patent WO2017/016895 A1). 

11.1	As per claim 7, Edward et al. and King et al. teach the computer readable medium of claim 1. 

Edward et al. and King et al. do not expressly teach the feature of interest comprises source rock, hydrocarbon seal rock, reservoir presence, or any combination thereof. Jimmy, K.  teaches the feature of interest comprises source rock, hydrocarbon seal rock, reservoir presence, or any combination thereof (Page 3, Para 2, L1-3: a method can include outputting an order of a cycle or the phase of a cycle represented by a rock sequence for predicting location and type of reservoir and seal and location of potential source ; Para 3, L5-7: a petroleum systems workflow that utilizes such information to assist with identification of one or more types of rock, structures, etc. that may be associated with reservoir formation, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edward et al. and King et al. with the teachings of Jimmy, K.  that included the feature of interest comprising source rock, hydrocarbon seal rock, reservoir presence, or any combination thereof, because would allow a simulation to simulate evolution of hydrocarbon formation and composition through geological history (e.g., to assess the likelihood of oil accumulation in a particular subterranean formation while exploring new prospects) (Page 2, Para 3, L1-3); and would allow assessing total amount of hydrocarbons or ore material present in a subsurface environment (e.g., and estimates of which proportion could be recovered, given a set of economic and technical constraints) (Page 2, Para 4, L5-7). 

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (French Patent FR 3037682 A1), in view of King et al. (Chinese. Patent CN 101512556 A), and further in view of Anderson et al. (U.S. Patent Application Publication 2017/0364795 A1) and Shi et al. (Chinese Patent CN 103527184 B).

12.1	Asper claim 10, Edward et al. and King et al. teach the computer readable medium of claim 1. 
Edward et al. and King et al. do not expressly teach the likelihood value is determined through machine learning. Anderson et al. teaches the likelihood value is determined through machine learning (Page 1, Abstract, L1-4: Petroleum Analytics Learning Machine (or PALM) system is a machine learning based, “brutally empirical” analysis system for use in all upstream and midstream oil and gas operations.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edward et al. and King et al. with the teachings of Anderson et al. that included the likelihood value being determined through machine learning, because would allow PALM system optimizes exploration, production and gathering from at least one well of oil and natural gas fields to maximize production while minimizing costs (Page 1, Abstract, L4-6). 
Edward et al., King et al. and Anderson et al. do not expressly teach the likelihood value is determined through principal component analysis. Shi et al. teaches the likelihood value is determined through principal component analysis (Page 1, Abstract, L9: rock property identification; L10-11: hydrocarbon detection of dolomite reservoir effective prediction method technology system, can effectively predict the dolomite reservoir; Page 2, Para 3, L22: carbonate rock hole type reservoir prediction; Page 5, Para 3, L2-5: kernel principal component analysis method combines seismic attributes can be optimized. application shows that the method is an effective way to optimize complex seismic attribute and storage layer prediction relationship, can obviously improve the seismic reservoir prediction precision, so as to effectively increase the drilling rate; Para 4, L5-9: . principal component analysis (PCA) that is a statistical method used to solve this kind of problem, it is from the attribute parameter of a certain number, finding out a fewer number, are independent of the integrated variable and the original attribute parameter is represented by the integrated variable so as to effectively avoid the many variables ; Page 6, Para 1, L3-4: kernel principal component analysis method of combining seismic attribute is optimized, so the area of carbonate rock reservoir quantitative prediction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edward et al., King et al. and Anderson et al. with the teachings of Shi et al.  that included the likelihood value being determined through principal component analysis, because would provide an effective way to optimize complex seismic attribute and storage layer prediction relationship, to improve the seismic reservoir prediction precision, so as to effectively increase the drilling rate (Page 5, Para 3, L3-5). 

13.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (French Patent FR 3037682 A1), in view of Saenger (U.S. Patent Application Publication 2008/00215656 A1). 

13.1	As per claim 11, Edward et al. teaches One or more storage devices storing instructions that are executable to perform operations (Page 4, Para 2, L2-4: Processor 620 can be used to map the amount of time that a cell spends in a three-phase state, the three phases including oil, gas, and water.  The processor 620 can be used to map the amount of time that a cell passes near the critical point, the critical point being defined as the pressure and temperature of a reservoir fluid; Page 5, Para 1, L1-2: Processor 620 can be used to map average production per cell or cell volume) comprising:
determining a set of modelled parameters of a feature of interest in petroleum exploration (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir; Page 2, Para 2, L1-2: Oil, gas and water are produced from underground rock formations composed of porous rocks filled with fluid; Page 2, Para 2, L27-31: estimate saturation averages. in oil, gas saturation, permeability, porosity and other properties of the rock for each cell. Other features of the terrain include the thickness of the geological areas, location and geological fault characteristics, relative permeability and capillary pressure functions, and reservoir fluid characteristics such as density, viscosity, and temperature relationships. phase balance);
generating a first simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode) based on the set of modelled parameters (Page 1, Abstract, L2-3:  generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir) at a first sensitivity model (Page 6, Para 1, L43-45: identify parameters, based on historical data or other data, for which the models have or are predicted to have significant sensitivities.  The processor 620 can then vary the values only for these sensitivities);
generating a second simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode) based on the set of modelled parameters (Page 1, Abstract, L2-3:  generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir);
assigning a first weighting factor (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; Page 5, Para 1, L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters)  to the first simulation chance map to generate a weighted first simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode);
assigning a second weighting factor (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; Page 5, Para 1, L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) to the second simulation chance map to generate a weighted second simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode); and
combining the weighted first simulation chance map with the weighted second simulation chance map to generate the final chance map (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir Page 5, Para 1, L21-22: the processor 620 will be used to construct a composite map by considering all, or a subset, of the above factors; L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters).

Edward et al. teaches a sensitivity model (Page 6, Para 1, L43-45: identify parameters, based on historical data or other data, for which the models have or are predicted to have significant sensitivities.  The processor 620 can then vary the values only for these sensitivities). Saenger teaches the set of modelled parameters at a second sensitivity model (Page 4, Para 0042, L2-4: different underlying technologies and varying sensitivities). 

Per claim 12: Saenger teaches storing instructions comprising: assigning locations of the final chance map to modern geographical locations (Page 6, Para 0070, L4-7: Any processor may be configured to generate a map of the potential hydrocarbon indicator associated with a geographic location associated with the three component seismic data).

14.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (French Patent FR 3037682 A1), in view of Saenger (U.S. Patent Application Publication 2008/00215656 A1), and further in view of Jimmy et al. (French Patent FR 3043481 A1).

14.1	Asper claim 13, Edward et al. and Saenger teach the one or more storage devices of claim 11. 
Edward et al. and Saenger do not expressly teach the first sensitivity model and the second sensitivity model differ based on atmospheric carbon dioxide levels, orbital configuration, solar input or topography. Jimmy et al. teaches the first sensitivity model and the second sensitivity model differ based on atmospheric carbon dioxide levels, orbital configuration, solar input or topography (Page 1, Para 2, L3-7: Simulation and reservoir modeling can be used during various exploration and production phases, including, for example, to try to predict the location, quantity and / or value of extractable hydrocarbons for planning purposes. the development of wells for cost-effective extraction of hydrocarbons from the underground formation, and to guide future and / or ongoing production and development decisions; Page 2, Para 1, L4-7: There is therefore a continuing need in the art for improved techniques for determining fault-displacement vectors, fault-breaking areas, and other structural features of a subterranean formation for use in structural restoration techniques. and other modeling techniques; L10-15: an iso-surface topography calculated on respective first and second sides of a fault in the volume of interest, extracting seismic data along the first and second guidelines, correlating the seismic data extracted along the first and second guidelines, and calculating a fault displacement vector for the fault from the extracted seismic data correlated along the first and second guidelines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edward et al. and Saenger with the teachings of Jimmy et al.  that included the first sensitivity model and the second sensitivity model differing based on atmospheric carbon dioxide levels, orbital configuration, solar input or topography, because would allow to guide future and / or ongoing production and development decisions (Page 1, Para 2, L7-8); faults and other structural heterogeneities would have a significant influence on the migration and trapping of hydrocarbons in a subsurface formation, so that increased modeling accuracy would have a significant advantage in identifying extractable hydrocarbons as well as predicting production and guide decision making in exploration and / or production (Page 1, Para 3, L4-8:). 

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (French Patent FR 3037682 A1), in view of Saenger (U.S. Patent Application Publication 2008/00215656 A1), and further in view of Jimmy, K. (WIPO Patent WO2017/016895 A1). 

15.1	As per claim 14, Edward et al. and Saenger teach one or more storage devices of claim 11. 

Edward et al. and Saenger do not expressly teach the feature of interest comprises source rock, seals, reservoir presence, or any combination thereof. Jimmy, K.  teaches the feature of interest comprises source rock, seals, reservoir presence, or any combination thereof (Page 3, Para 2, L1-3: a method can include outputting an order of a cycle or the phase of a cycle represented by a rock sequence for predicting location and type of reservoir and seal and location of potential source ; Para 3, L5-7: a petroleum systems workflow that utilizes such information to assist with identification of one or more types of rock, structures, etc. that may be associated with reservoir formation, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edward et al. and Saenger with the teachings of Jimmy, K.  that included the feature of interest comprising source rock, seals, reservoir presence, or any combination thereof, because would allow a simulation to simulate evolution of hydrocarbon formation and composition through geological history (e.g., to assess the likelihood of oil accumulation in a particular subterranean formation while exploring new prospects) (Page 2, Para 3, L1-3); and would allow assessing total amount of hydrocarbons or ore material present in a subsurface environment (e.g., and estimates of which proportion could be recovered, given a set of economic and technical constraints) (Page 2, Para 4, L5-7). 

16.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (French Patent FR 3037682 A1), in view of Saenger (U.S. Patent Application Publication 2008/00215656 A1), and further in view of King et al. (Chinese. Patent CN 101512556 A), 

16.1	As per claim 15, Edward et al. and Saenger teach one or more storage devices of claim 11. Edward et al. teaches the final chance map (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir Page 5, Para 1, L21-22: the processor 620 will be used to construct a composite map by considering all, or a subset, of the above factors; L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) depicts (Page 7, Para 1, L36-39: The processor 620 may provide instructions to a display 655 (Fig. 6) to cause the display to display a map or other graphical representation of the data structure (Fig. 6).  The values may have been previously generated based on an initial simulation result from a reservoir model). Saenger teaches finding the feature of interest at a geographic location (Page 6, Para 0070, L4-7: Any processor may be configured to generate a map of the potential hydrocarbon indicator associated with a geographic location associated with the three component seismic data).

Edward et al. and Saenger do not expressly teach a percentage chance of finding the feature of interest. King et al. teaches a percentage chance of finding the feature of interest (Page 1, Abstract, L11-13: probabilistic membership values each representing a probability that the classified point belongs to a selected class; Page 2, Para 4, L6-8: determining a class-membership attribute of a classified point in attribute space, wherein the classified point of class-membership attribute comprises k probabilistic membership values). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edward et al. and Saenger with the teachings of King et al. that included a percentage chance of finding the feature of interest, because would allow at a plurality of locations in the interpretation space representing a subsurface formation to obtain a plurality of m-dimensional attribute vector, each attribute vector characterizing a subsurface formation  (Page 3, Para 4, L2-4); interpreting the plurality of attribute vectors, using the interpreted identification in a subsurface formation comprising argon-carbon compound storage area; producing hydrocarbons from the hydrocarbon storage (Page 3, Para 4, L6-8). 

17.	Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (French Patent FR 3037682 A1), in view of King et al. (Chinese. Patent CN 101512556 A), and further in view of in view of Steckhan et al. (U.S. Patent Application Publication 2016/0146960 A1). 

17.1	As per claim 16, Edward et al. teaches a non-transitory computer readable medium comprising a set of instructions that in operation cause a processor (Page 4, Para 2, L2-4: Processor 620 can be used to map the amount of time that a cell spends in a three-phase state, the three phases including oil, gas, and water.  The processor 620 can be used to map the amount of time that a cell passes near the critical point, the critical point being defined as the pressure and temperature of a reservoir fluid; Page 5, Para 1, L1-2: Processor 620 can be used to map average production per cell or cell volume) to:
define modelled parameters of a feature of interest (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir; Page 2, Para 2, L1-2: Oil, gas and water are produced from underground rock formations composed of porous rocks filled with fluid; Page 2, Para 2, L27-31: estimate saturation averages. in oil, gas saturation, permeability, porosity and other properties of the rock for each cell. Other features of the terrain include the thickness of the geological areas, location and geological fault characteristics, relative permeability and capillary pressure functions, and reservoir fluid characteristics such as density, viscosity, and temperature relationships. phase balance);
generate initial chance maps for each of the modelled parameters (Page 1, Abstract, L2-3:  generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir);
apply parameter weighting factors (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; Page 5, Para 1, L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) to each of the initial chance maps (Page 1, Abstract, L2-3:  generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir); and 
combine weighted initial chance maps (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir Page 5, Para 1, L21-22: the processor 620 will be used to construct a composite map by considering all, or a subset, of the above factors; L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) to generate a first simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode).

King et al. teaches define modelled parameters that influence a likelihood of the presence of a feature (Page 1, Abstract, L11-13: probabilistic membership values each representing a probability that the classified point belongs to a selected class; Page 2, Para 4, L6-8: determining a class-membership attribute of a classified point in attribute space, wherein the classified point of class-membership attribute comprises k probabilistic membership values); assign numeric representations of likelihood to the data bins (Page 1, Abstract, L11-13: probabilistic membership values each representing a probability that the classified point belongs to a selected class; Page 2, Para 4, L6-8: determining a class-membership attribute of a classified point in attribute space, wherein the classified point of class-membership attribute comprises k probabilistic membership values).
Edward et al. teaches to classify values of the modelled parameters (Page 6, Para 1, L39-41: the processor 620 can vary the values for various parameters over a defined numeric range, as in the 100-500 simulation runs). Edward et al. and King et al. do not expressly teach classify values of the modelled parameters into data bins. Steckhan et al. teaches classify values of the modelled parameters into data bins (Page 3, Para 0056, L1-9: If the 2D frequency/probability data is discrete, discretizing the extracted first values and the extracted second values may be performed by binning the extracted first values and the extracted second values, that is by putting the extracted first values in a plurality of first data bins (each first data bin describing a respective range of first values), and by putting the extracted second values in a plurality of second data bins (each second data bin describing a respective range of second values); Para 0058: Binning of the extracted first values and the extracted second values may be performed according to a known binning technique, and preferably according to an adaptive binning technique;. Binning techniques are well known; Page 3, Para 0126: Another binning technique that could potentially be used is the maximal information coefficient,. This binning technique can be thought of attempting to maximize mutual information, in other words optimizing the binning by selecting the binning configuration with highest mutual information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edward et al. and King et al. with the teachings of Steckhan et al. that included classifying values of the modelled parameters into data bins, because that would allow a rock model to be used to relate the time-lapse changes to changes in rock properties, pressure, temperature, saturation and rock displacements (Page 2, Para 0006, L7-9). 

Per claim 17: Edward et al. teaches the set of instructions causes the processor to:
generate a second simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode); generate a third simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode);
apply a first simulation weighting factor (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; Page 5, Para 1, L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) to the first simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode), a second simulation weighting factor (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; Page 5, Para 1, L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) to the second simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode), and a third weighting factor (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; Page 5, Para 1, L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) to the third simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode); and
generate a final chance map based on a weighted combination (Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir Page 5, Para 1, L21-22: the processor 620 will be used to construct a composite map by considering all, or a subset, of the above factors; L25-27: the processor 620 will be used to search for blocks in this composite map that can be found within a search radius encompassing a predefined number of cells (eg, 50,000 cells), a block being defined by cells with high weight values; L36-39: the processor 620 will be used to select the N higher weighted block groups based on the above criteria, where N is the number of selected block groupings; Page 12, Para 1, L34-35: generating a tank map based on the weighted values of the plurality of parameters) of the first simulation chance map, the second simulation chance map, and the third simulation chance map (Page 1, Abstract, L2-3: generate map values for a plurality of parameters corresponding to the respective mesh of a reservoir; L4-6: to generate a sectoral substitution model that includes a subset of meshes of the reservoir based on a criterion for identifying meshes that adversely affect the simulation of the reservoir;. L6-10: to provide data inputs for performing reservoir simulation using the sector substitution model; and to generate revised data entries, based on reservoir simulation results using the sector substitution model, for use in a subsequent simulation using the sectoral substitution mode).

Per claim 20: King et al. teaches the numeric representation of likelihood comprises a number between 0 and 1, where a value of 0 indicates a scenario is highly unlikely and a value of 1 indicates a scenario is highly likely (Page 1, Abstract, L11-13: probabilistic membership values each representing a probability that the classified point belongs to a selected class; Page 2, Para 4, L6-8: determining a class-membership attribute of a classified point in attribute space, wherein the classified point of class-membership attribute comprises k probabilistic membership values).

18.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (French Patent FR 3037682 A1), in view of King et al. (Chinese. Patent CN 101512556 A), and Steckhan et al. (U.S. Patent Application Publication 2016/0146960 A1), and further in view of Saenger (U.S. Patent Application Publication 2008/00215656 A1). 

18.1	As per claim 18, Edward et al., King et al. and Steckhan et al. teach the computer readable medium of claim 16. 

Edward et al., King et al. and Steckhan et al. t. do not expressly teach assign locations of the final chance map to modern geographical locations. Saenger teaches assign locations of the final chance map to modern geographical locations (Page 6, Para 0070, L4-7: Any processor may be configured to generate a map of the potential hydrocarbon indicator associated with a geographic location associated with the three component seismic data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edward et al., King et al. and Steckhan et al. with the teachings of Saenger that included assigning locations of the final chance map to modern geographical locations, because would allow (Page 6, Para 0070, L4-7: Any processor may be configured to generate a map of the potential hydrocarbon indicator associated with a geographic location associated with the three component seismic data). 

19.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (French Patent FR 3037682 A1), in view of King et al. (Chinese. Patent CN 101512556 A), and Steckhan et al. (U.S. Patent Application Publication 2016/0146960 A1), and further in view of Mustapha et al. (French Patent FR3036518 A1). 

19.1	As per claim 19, Edward et al., King et al. and Steckhan et al. teach the computer readable medium of claim 16. 

Edward et al., King et al. and Steckhan et al.  do not expressly teach the modelled parameters comprise a coldest month mean temperature, a warmest month mean temperature, a water depth, a mean annual sediment yield, a mean annual vertical velocity, a seasonal peak of Ekman suction, a number of seasons with Ekman suction, a seasonal peak of upwelling, a number of seasons with upwelling, or any combination thereof. Mustapha et al. teaches the modelled parameters comprise a coldest month mean temperature, a warmest month mean temperature, a water depth, a mean annual sediment yield, a mean annual vertical velocity, a seasonal peak of Ekman suction, a number of seasons with Ekman suction, a seasonal peak of upwelling, a number of seasons with upwelling, or any combination thereof. (Page 1, Para 2, L11-16: the modeling of the geological processes, it is possible to obtain data, for example, data such as geochemical data (eg, temperature, type of kerogen, organic richness, etc.), data temporal (eg from paleontology, radiometric dating, magnetic inversions, properties of rocks and fluids, etc.) and boundary conditions data (eg heat flux history, surface temperature, fossil water depth , etc.). In basin and oil system modeling, one can model quantities such as distributions of temperatures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Edward et al., King et al. and Steckhan et al. with the teachings of Mustapha et al.  that included the modelled parameters comprise a coldest month mean temperature, a warmest month mean temperature, a water depth, a mean annual sediment yield, a mean annual vertical velocity, a seasonal peak of Ekman suction, a number of seasons with Ekman suction, a seasonal peak of upwelling, a number of seasons with upwelling, or any combination thereof., because would allow the modeling of the geological processes to obtain geochemical data (eg, temperature, type of kerogen, organic richness, etc.), data temporal (eg from paleontology, radiometric dating, magnetic inversions, properties of rocks and fluids, etc.) and boundary conditions data (eg heat flux history, surface temperature, fossil water depth , etc.) and oil system modeling of quantities such as distributions of temperatures (Page 1, Para 2, L11-16). 

Conclusion

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	September 9, 2022